Citation Nr: 0020836	
Decision Date: 08/09/00    Archive Date: 08/17/00

DOCKET NO.  95-02 758A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. R. McCormack, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1942 to 
October 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 1994 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) located in Phoenix, 
Arizona.


FINDINGS OF FACT

1.  The veteran currently has a combined 30 percent rating 
for his service-connected post-traumatic stress disorder 
(PTSD) and residuals of malaria.

2.  The preponderance of the evidence reflects that the 
veteran's PTSD and malaria do not preclude him from engaging 
in substantially gainful employment.


CONCLUSION OF LAW

The criteria for the award of a total disability rating for 
compensation based upon individual unemployability due to 
service-connected disabilities have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.15, and 4.16 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulations.  Total disability will be considered to 
exist where there is present any impairment of mind or body 
which is sufficient to render it impossible for the average 
person to follow a substantially gainful occupation.  
Permanence of total disability will be taken to exist when 
the impairment is reasonably certain to continue throughout 
the life of the disabled person.  38 C.F.R. §§ 3.340, 3.341.  
The ability to overcome the handicap of disability varies 
widely among individuals.  The rating, however, is based 
primarily upon the average impairment in earning capacity, 
that is, upon the economic or industrial handicap which must 
be overcome and not from individual success in overcoming it.  
Full consideration must be given to unusual physical or 
mental defects in individual cases, to peculiar effects of 
occupational activities, to defects in physical or mental 
endowment preventing the usual amount of success in 
overcoming the handicap of disability, and to the effect of 
combinations of disability.  38 C.F.R. § 4.15.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: Provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. § 4.16(a).

Where these percentage requirements are not met, entitlement 
to the benefits on an extraschedular basis may be considered 
when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b).

In determining whether a veteran is entitled to TDIU, neither 
his nonservice-connected disabilities nor his advancing age 
may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 
(1993).

Factual Background.  The veteran's service medical records 
show that he was diagnosed as having malaria on many 
occasions.  They do not show that he was treated for a 
psychiatric disability.  His October 1945 service discharge 
examination shows that a blood smear was negative for malaria 
and that he did not have a psychiatric diagnosis.

A VA Form 10-2731, Request for Administrative and 
Adjudicative Action, dated in May 1947, shows that the 
veteran wanted to be hospitalized for malaria.  It also shows 
that his symptoms included chills, fever and headaches.

In an August 1947 rating decision, the RO granted service 
connection for the veteran's malaria, and assigned it a 10 
percent disability evaluation.  In a May 1958 rating 
decision, the RO reduced the evaluation for the veteran's 
malaria from 10 to 0 percent.

VA outpatient treatment records show that the veteran was 
assessed as having PTSD on many occasions from February 1992 
to January 1993.  In February 1992, it was noted that he had 
been retired for 12 years.

On VA psychiatric examination in June 1993, the veteran 
reported that he was a retired aircraft worker and that he 
had been retired since 1980.  He was diagnosed as having mild 
to moderate PTSD.  A Global Assessment of Functioning (GAF) 
score of 30 was assigned.

In an August 1993 rating decision, the RO granted service 
connection for the veteran's PTSD, and assigned it a 30 
percent disability evaluation.

In a VA Form 21-8940, Veteran's Application for Increased 
Compensation Based on Unemployability, dated in October 1993, 
the veteran indicated that his PTSD prevented him from 
securing or following any substantially gainful occupation.  
He also indicated that he had been employed with an aircraft 
company from 1952 to 1980, and that he had earned 
approximately $25,000.00 a year.  It also reflects that he 
attended a fireman's college for a week, and that he 
completed training programs for radiological monitoring, care 
for the sick and injured and supervisory development.

VA outpatient treatment records show that the veteran was 
assessed as having PTSD on many occasions from October 1993 
to August 1996.  They also show that he treated his PTSD with 
Librium.

On VA psychiatric examination in September 1996, the veteran 
reported that he had worked for an aircraft company for 28 
years.  He also reported that he retired in 1980 because of 
stress.  He was assessed as having PTSD.  A GAF score of 55 
was assigned.

Additional VA outpatient treatment records show that the 
veteran was assessed as having PTSD on many occasions from 
August 1996 to January to October 1997.

On VA psychiatric examination in November 1998, the veteran 
reported that he had been employed as a security guard and a 
lieutenant in the fire department of a corporation from 1952 
to 1980.  He also reported that he had performed well at this 
job and received periodic advancements.  The impression was 
PTSD.  A GAF score of 75 was assigned.

On VA medical examination in March 1999, the veteran reported 
that he was last hospitalized for malaria in 1946.  
Examination did not reveal any findings consistent with 
malaria.  The assessment was history of malaria with 
multiple, severe recurrent episodes.  It was noted that his 
malaria caused persistent and severe fatigue and joint pain.

On VA social and industrial survey in March 1999, the veteran 
reported that he became employed with the fire department of 
an aircraft company in 1952.  He also reported that he had 
been a valuable employee because he had a good intellectual 
understanding of how to handle the equipment.  He stated that 
he went to fire school and eventually became a lieutenant.  
He also stated that he took an early retirement from this 
job.  The assessment was that the veteran's employability was 
low because of arm tremors, back problems and a short temper.  
It was noted that the pressure of caring for his disabled 
wife had exacerbated his PTSD.

On VA medical examination in August 1999, the veteran was 
diagnosed as having a past history of malaria, no 
relationship to current joint problems, and known PTSD.

Analysis.  As a preliminary matter, the Board finds that the 
veteran's claim for TDIU is well grounded pursuant to 
38 U.S.C.A. § 5107(a), as it is plausible or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
In general, an allegation of an increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  Here, the veteran's contentions concerning the 
severity of service-connected PTSD and residuals of  malaria 
(within the competence of a lay party to report) are 
sufficient to well ground this claim.

The veteran currently has a combined 30 percent rating for 
his service-connected PTSD and residuals of malaria.  
Therefore, his combined rating does not meet the minimum 
rating required by 38 C.F.R. § 4.16(a) for consideration of a 
TDIU claim.

The Board also finds that the veteran's claim for TDIU 
benefits cannot be granted on an extraschedular basis under 
the provisions of 38 C.F.R. § 3.321(b)(1) and 4.16(b).  The 
preponderance of the evidence clearly reflects that veteran's 
PTSD and malaria are not so severe as to preclude him from 
engaging in substantially gainful employment.  While the 
post-service medical records show that he was assessed as 
having PTSD on numerous occasions, they are devoid of any 
report or finding that his PTSD precludes him from engaging 
in substantially gainful employment.  Rather, the most recent 
VA psychiatric examination report shows that he was assigned 
a GAF score of 75.  The GAF score represents the physician's 
opinion as to the veteran's "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995) (quoting the DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994) (DSM-IV)).  A 
GAF score of 71-80 denotes "no more than a slight 
impairment."  Id.  As such, the most recent VA psychiatric 
examination report shows that his PTSD is productive of no 
more than a slight impairment.

Turning now to the veteran's residuals of malaria, the post-
service medical records are negative of any report or finding 
that the veteran has malaria or residuals of malaria.  In 
fact, the March 1999 VA examination report shows that the 
veteran reported that he was last hospitalized for malaria in 
1946.  The Board is aware that this examination report 
includes a notation that his malaria caused severe fatigue 
and joint pains, and that at the time of his VA social and 
industrial survey, his low employability was attributed, in 
part, to back pain.  However, the Board emphasizes that the 
most recent VA examination report shows that he was diagnosed 
as having a past history of malaria which had no relationship 
to his current joint problems.

Finally, the Board observes that the evidence of record shows 
that the veteran took an early retirement after having a 
successful 28 year career with an aircraft company where he 
earned $25,000.00 a year.  Thus, the Board concludes that the 
record contains no competent evidence that the veteran's PTSD 
or malaria preclude him from engaging in substantially 
gainful employment.  Accordingly, there is no showing that he 
is precluded from performing substantially gainful employment 
due to his service-connected disabilities.  Consequently, his 
claim for TDIU benefits must be denied.


ORDER

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities is 
denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

 


